Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) a system that implements community development performance reporting tool that receives data from a plurality of data feeds representing loans data, investment data, grant data, and services data, providing an interactive display that generates loan type data and record status data and receives input identifying a community reinvestment reportability determination, providing a free-form text input to support the community reinvestment reportability determination for the current record and enabling the user to track, analyze and evaluate community reinvestment reportability determinations. The concept of the claim falls into the grouping of abstract ideas of certain methods of organizing human activity, specifically commercial or legal interactions like legal obligations business relations and sales activities and managing personal behavior like following rules. 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional elements are not indicative of integration into a practical application. The additional limitations of a user interface, a memory that stores 
Dependent claims 2-10 and 12-20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz US 6,993,505 in view of McClelland US 5,689,650.
As per claim 1:	Katz discloses a centralized system that implements community development performance reporting tool, the system comprising:
	an user interface that receives an input from an analyst user (Fig 2 ‘29’ desktop editing interface);
	a memory component that stores community reinvestment data (col 4 lines 62-col 5 line2); and
	a computer server coupled to the user interface and the memory, the computer server comprising a programmed computer processor executing an application and 
	receiving, via an electronic input, data from a plurality of data feeds representing loans data, investment data, grant data and services data (Col. 9 lines 27-32);
	providing, via the user interface, an interactive display that generates loan type data and record status data wherein the interactive display is configured to receive an input identifying a community reinvestment reportability determination of a current record (col. 7 lines 46-60); and
	enabling, via the user interface, the user to track, analyze and evaluate community reinvestment reportability determinations (col. 7 lines 46-60).	Katz fails to explicitly disclose but McClelland does disclose providing a free-form text input to support the community reinvestment reportability determination for the current record (Col. 21 lines 45-50).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features of a free-form text input as taught in McClelland in Katz since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both references are in the area of Community Reinvestment Act reporting and tracking of CRA assets. Adding input abilities of McClelland to Katz would yield predictable results and improve the user experience of Katz user workstations.
As per claim 2:
As per claim 3:	Katz the system of claim 1, wherein one or more options of the interactive display are customized to adapt to changing application content via an administrative tool (the examiner has interpreted this as a display that can be changed based on application content, col. 7 lines 46-60 col. 8 lines 1-11, all processes involve communication with and control by a workstation).
As per claim 4:	Katz further discloses the system of claim 1, wherein the analyst user searches for and accesses records across a plurality of data feeds (the examiner notes this is a non-limiting component of a system because it is not a component of a system and has interpreted it as under “perform the steps of:” but the Applicant is encouraged to amend; col. 7 lines 46-60 the user is able to access the data that is imported from the multiple data inputs feed into the system).
As per claim 5:	Katz further discloses the system of claim 1, wherein the analyst user searches for records at a plurality of different stages of progression (the examiner notes this is a 
As per claim 6:	Katz further discloses the system of claim 1, wherein one or more records are excluded by a load tool (the examiner notes this is a non-limiting component of a system because it is not a component of a system and has interpreted it as under “perform the steps of:” but the Applicant is encouraged to amend; col. 10 lines 1-27).
As per claim 7:	Katz further discloses the system of claim 1, wherein the interactive display comprises a geographic section that provides real-time information about a specific location assessment area (col. 4 lines 40-61 ‘geo-coded’, Fig 4A3, col. 6 lines 36-52).
As per claim 8:	Katz further discloses the system of claim 1, wherein the interactive display comprises a geographic section that provides real-time information about a tract income level (col. 4 lines 40-61 ‘geo-coded’, Fig 4A3, col. 6 lines 36-52).
As per claim 9:	Katz further discloses the system of claim 1, wherein the interactive display 
As per claim 10:	Katz further discloses the system of claim 1, wherein the interactive display comprises a census tract income level to analyze community reinvestment reportability of a record (col. 4 lines 40-61 ‘geo-coded’, Fig 4A3, col. 6 lines 36-52).

As per claims 11-20:	Claims 11-20 are rejected under the rationales of claims 1-10, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692